Citation Nr: 0013601	
Decision Date: 05/23/00    Archive Date: 05/30/00

DOCKET NO.  98-20 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to accrued benefits for special monthly 
compensation based on the need for aid and attendance due the 
veteran at the time of death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from two April 1998 rating decisions of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  Competent medical evidence has not been presented 
establishing a nexus, or link, between the veteran's service, 
and the veteran's death in January 1998 from respiratory 
failure.

2.  The veteran was not continuously rated totally disabled 
by a service-connected disability for a period of 10 or more 
years immediately preceding his death, or rated 100 percent 
disabled for a period of not less than five years commencing 
the date of discharge from service.  

3.  The medical evidence of record at the time of the 
veteran's death does not show that before his death in 
January 1998 his service-connected disability made him in 
need of care or assistance of another person on a regular 
basis.  


CONCLUSIONS OF LAW

1.  A well-grounded claim for service connection for the 
cause of the veteran's death has not been presented.  38 
U.S.C.A. §§ 1101, 1110, 1131, 1310, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.312 (1999).

2.  The criteria for dependency and indemnity compensation 
under the provisions of 38 U.S.C.A. § 1318 are not met.  38 
U.S.C.A. §§ 1318, 5107 (West 1991).  

3.  Special monthly compensation by reason of being in need 
of the regular aid and attendance of another person is not 
warranted for accrued benefits purposes.  38 U.S.C.A. §§ 
1114(l), (s), 5107, 5121, 7104 (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.350(b), (i), 3.352, 3.500, 3.1000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

a.  Background 

The veteran served on active duty from February 1943 to 
February 1946.  Service medical records reflect diagnosis and 
treatment of anxiety reaction, nasopharyngitis, bronchitis 
and diarrhea.  An inservice radiology report, dated February 
1946, showed that the veteran's heart and lung fields were 
negative.  Service medical records are negative for any 
complaint, finding, or treatment relative to respiratory 
failure, interstitial lung disease, polymyositis or pulmonary 
hypertension.  

In March 1946, the veteran was awarded service connection for 
psychoneurosis anxiety reaction, rated as 30 percent 
disabling.  A VA medical examination report dated January 
1948, provided the diagnosis of anxiety reaction.  A VA 
medical examination report dated March 1949, reflected no 
complaint or abnormal finding with regard to respiratory and 
cardiovascular system.  

The post-service VA medical records reflect the following 
diagnoses: passive aggressive personality in December 1958; 
angina pectoris secondary to cardiovascular disease and 
anxiety reaction with depression in October 1972; depression 
in September 1976; and depressive neurosis with anxiety in 
August 1978.  Private medical records reflect the following 
diagnoses: anxiety reaction associated with a spastic colon 
in April 1949; angina pectoris in October 1972; cardiac and 
gastrointestinal symptoms in November 1972.  In November 1972 
Dr. Hardin wrote that the veteran underwent pulmonary 
function studies which revealed a normal spirometer test.  
Hypertension was diagnosed in September 1984; testicular 
failure in October 1986; polymyositis in March 1996; 
inflammatory myopathy in June 1996; and hypoxia respiratory 
failure secondary to pulmonary fibrosis and polymyositis in 
December 1997.  However, review of the available post service 
medical records revealed no clinical or medical opinion of a 
link between the veteran's diagnosed hypoxic respiratory 
failure and his prior service.  

A death certificate reflects that the veteran died on January 
[redacted], 1998.  The immediate cause of death listed was 
respiratory failure due to severe interstitial lung disease.  
The other significant conditions contributing to death but 
not resulting in the underlying cause was polymyositis and 
pulmonary hypertension.  The death certificate further 
indicated that no autopsy was performed.  

The appellant filed a claim in March 1998 for service 
connection for the cause of the veteran's death.  In her 
notice of disagreement with the April 1998 rating decision 
the appellant stated that the veteran's mental disability 
caused him to react differently to situations and his 
illness.  She maintained that the symptoms for interstitial 
lung disease, polymyositis and pulmonary hypertension (weight 
loss, fatigue, labored breathing) were very similar to the 
symptoms for chronic severe anxiety reaction.  The appellant 
indicated that the veteran's service connected disability 
seemed to enhance his other disabilities.

In April 1999, she testified at a RO hearing.  The appellant 
stated that Dr. Masula thought that the veteran's depression 
had a lot to do with his other disabilities.  It was argued 
that the anxiety reaction that the veteran suffered in 
service contributed to his other disabilities, which were the 
cause of the veteran's death.  The appellant also stated that 
the veteran's chronic anxiety caused him to neglect himself 
to a point that his other disabilities became more severe.  
She argued that the veteran's depression increased during the 
early part of 1996.  

b.  Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  Service connection for the cause of the 
veteran's death may be granted if the evidence of record 
demonstrates that a disability incurred in service caused the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.312 (1999).

Additionally, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either a 
principal or contributory cause of death.  The issue involved 
must be determined by the exercise of sound judgment, without 
recourse to speculation, after careful analysis of all the 
facts and circumstances surrounding the death of the veteran.  
38 C.F.R. § 3.312(a) (1999).

A finding that the service-connected disability was a 
contributory cause of death requires objective evidence that 
it substantially or materially contributed to the cause of 
death, by either combining to cause death, or aiding or 
lending assistance to the production of death.  It is not 
sufficient to show that the service-connected disability 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (1999).  

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  If a particular claim is not well grounded, then 
the appeal fails and there is no further duty to assist in 
developing facts pertinent to the claim since such 
development would be futile.  38 U.S.C.A § 5107(a) (West 1991 
& Supp. 1998).  

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet. App. 19 (1993).

In this case, competent medical evidence has not been 
presented establishing a nexus, or link, between the 
veteran's death in January 1998 from respiratory failure due 
to severe interstitial lung disease and the veteran's service 
and/or service connected disability.  The appellant, as a lay 
person, is not competent to offer opinions on medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Moreover, lay assertions of medical causation or 
medical diagnosis cannot constitute evidence to render a 
claim well grounded.  Lathan v. Brown, 7 Vet. App. 359, 365 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).

In view of the above, the Board finds that a well-grounded 
claim for service connection for the cause of the veteran's 
death has not been presented.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise a claimant of the evidence necessary to complete 
her application.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
This obligation was successfully completed by RO in its 
October 1998 statement of the case and its July 1999 
supplemental statements of the case.  Likewise, the Board's 
discussion above informs the appellant of the requirements 
for the completion of her application for the claim for 
service connection.

II.  Dependency and Indemnity Compensation

a.  Background 

The appellant filed a claim for survivor's benefits under the 
provisions of 38 U.S.C.A. § 1318, arguing that the veteran 
was entitled to a total disability rating prior to July 1996, 
the effective date of the 100 percent rating for his service 
connected anxiety reaction.  

It was argued that the appellant satisfied the provisions of 
38 U.S.C.A. § 1318 because the veteran was totally 
unemployable due to service-connected disability prior to 
July 1996, the effective date of the award of 100 percent 
rating for his service connected anxiety reaction.  The 
appellant and her attorney acknowledged that the appellant 
was not in receipt of a 100 percent disability rating prior 
to July 1996, and they did not argue that entitlement to a 
100 percent rating had been erroneously denied by any prior 
VA decisions; but rather, the crux of the appellant's 
argument was that, in hindsight, we can look at the evidence 
of record and determine that entitlement existed prior to the 
granted 100 percent.

In March 1946, the veteran was awarded service connection for 
psychoneurosis anxiety reaction, rated as 30 percent 
disabling.  A Notification of Personnel Action, dated January 
1973, indicated that the veteran was retired on disability 
effective January 1973.  Dr. Rietman wrote, in February 1973, 
that the veteran's nervous condition had been complicated by 
and aggravated by frequent episodes of exertional chest pain 
thought to represent angina pectoris.  Dr. Rietman stated 
that these symptoms progressed to the point where it had 
become impossible for the veteran to work at all.  He 
reported that even minor exertion brought on chest discomfort 
as did any anxiety, tension or emotional distress.  In March 
1974 the Board increased the veteran's rating for anxiety 
reaction to 50 percent and the RO made it effective October 
1972.  

Dr. Rietman opined, in April 1976, that the veteran's 
symptoms were of sufficient severity to make it impossible 
for the veteran to be gainfully employed in a sustained 
fashion.  He indicated that the veteran had been under his 
care for over 15 years for anxiety, depression and 
gastrointestinal symptoms.  In January 1977 Dr. Combs wrote 
that the veteran should be classified as totally disabled 
because his severe nervous symptoms impaired his ability to 
function in an employable status.  Dr. Combs, in February 
1977, opined that the veteran's was permanently totally 
unable to be gainfully employed because of his depressive 
neurosis disorder.  The Board, in January 1979, denied the 
veteran's claim for a rating in excess of 50 percent for his 
depressive neurosis with anxiety.  

In September 1984 Dr. Rietman wrote that the veteran's 
psychiatric illness had resulted in pronounced impairment in 
his ability to obtain and retain employment since his 
disability retirement twenty years ago.  The VA examiner, in 
October 1984, indicated that the degree of psychiatric 
impairment was moderate to severe.  He stated that the 
veteran had had trouble, especially in the last several 
years, in taking care of his own funds, and seemed to be 
quite incapacitated, as far as any working situation would be 
concerned.  He wrote that the degree of functional capacity 
was poor, and that according to his wife he did not get out 
of the house very often, and seemed to be fairly afunctional 
at home.  The VA examiner considered the veteran to be 
incompetent.  

The January 1997 VA examiner reported that the veteran 
continued to be more depressed and anxious.  He indicated 
that this could cause him significant impairment in social 
and occupational functioning.  The VA examiner opined that it 
was very unlikely that if his health were good that he would 
be able to function efficiently on the job due to his 
excessive worry.  It was also very likely that the stress of 
working would cause an increase in the veteran's panic 
attacks.  In February 1997 the RO increased the veteran's 
anxiety reaction rating to 100 percent effective July 1996.  

b.  Analysis

Under applicable law and regulation, death and indemnity 
compensation (DIC) may be awarded on four separate bases, 
each of which requires particular evidence a regular service-
connected-death basis under 38 U.S.C.A. § 1310 and three 
section 1318 bases: (1) That the veteran was continuously 
rated totally disabled for 10 or more years immediately 
preceding death (38 U.S.C.A. § 1318(b)(1)); (2) that the 
veteran was continuously rated totally disabled for 5 or more 
years immediately preceding death if also rated at the date 
of discharge (38 U.S.C.A. § 1318(b)(2)); or (3) that the 
veteran would have been entitled to receive the 100% 
compensation referred to in (1) or (2), above, at the time of 
his or her death but was not receiving it for some reason (38 
U.S.C.A. § 1318(b)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a survivor of a deceased veteran is 
eligible for DIC under section 1318(b)(1) if (1) the veteran 
was in actual receipt of a 100% disability rating for the 
statutory period of time; (2) the veteran would have been in 
receipt of a 100% disability rating for such time but for CUE 
in a final rating or Board decision; or (3) if under specific 
and limited exceptions, the veteran was "hypothetically" 
entitled to a 100% disability rating for the required period 
of time.  Marso v. West, 13 Vet. App. 260 (1999).  

According to the Court, consideration of whether the veteran 
was "hypothetically" entitled to a 100% disability rating for 
the required period of time can only be made for claims where 
38 C.F.R. § 19.196 applies, i.e., for those "entitled to 
receive" claims received prior to the March 1992 effective 
date of section 20.1106, or where a veteran had never filed a 
claim for VA benefits, and therefore no final VA decision 
regarding the veteran's level of disability was made.  See 
Marso, supra (citing to Carpenter v. West, 11 Vet. App. 140 
(1998) and Wingo v. West, 11 Vet. App. 307 (1998).

The record indicates that the veteran was continuously rated 
100 percent disabled because of his service-connected 
disability from July 1996 and that he died in January 1998.  
We note that the appellant could not be eligible for DIC 
benefits pursuant to § 1318(b)(2), as the veteran was not 
rated 100 percent disabled upon his discharge from service.  

The record shows no indication that the appellant has 
specifically alleged that there was clear and unmistakable 
error (CUE) in any final rating decision.  As the appellant 
has not raised the issue of CUE in a final rating decision, 
the Board concludes that no further action or consideration 
is warranted as to this particular portion of the section 
1318 analysis.

The record shows that the appellant's claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318 was submitted after the 
effective date of 38 C.F.R. § 20.1106.  The record also shows 
that the Board denied an evaluation in excess of 50 percent 
for depressive neurosis with anxiety in July 1979.  The RO 
increased the evaluation for anxiety reaction to 100 percent 
in February 1997 effective July 1996.  

Because the appellant filed her claim after the March 1992 
effective date for section 20.1106, and the record shows that 
there are final VA decisions regarding the level of the 
veteran's psychiatric disability, the Board concludes that 
the analysis of whether the veteran was "hypothetically" 
entitled to a total or 100 percent disability rating for the 
required period of time is not for application as the limited 
exceptions provided in Carpenter and Wingo are not present in 
this particular case.  See Marso, supra.

As the criteria for a grant of entitlement to DIC benefits 
have not been satisfied, there is no entitlement and the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, thereby warranting a 
denial of the claim as a matter of law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

III.  Accrued Benefits for Special Monthly Compensation Based 
on the need for Aid and Attendance

The appellant contends that she is entitled to accrued 
benefits, as the veteran would have been entitled to receive 
special monthly compensation by reason of being in need of 
the regular aid and attendance of another person prior to his 
death.  At the April 1999 RO hearing she testified that she 
had to attend to the veteran's personal hygiene, such as 
bathe and dress him.  The appellant reported that she had to 
assist the veteran in and out of bed and with bathroom 
functions.  For the reasons discussed below, the Board 
concludes that the record does not support this claim for 
accrued benefits.

Upon the death of the veteran, periodic monetary benefits 
(other than insurance and servicemen's indemnity) under laws 
administered by VA to which he was entitled at the time of 
his death under existing ratings or decision, or those based 
on evidence in the file at the date of death, and due and 
unpaid for a period not to exceed two years prior to the last 
date of entitlement as provided in 38 C.F.R. § 3.500(g), may 
be paid to a surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000.

The substance of the survivor's claim is purely derivative 
from any benefit to which the veteran might have been 
entitled at his death.  Basically, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  What the 
law has given to the survivor is, in essence, the right to 
stand in the shoes of the veteran and pursue his or her claim 
after death.  The only differences are that the law limits 
the survivor to one year's (now two years') worth of those 
periodic monetary benefits to which the veteran was entitled 
to at death and which were unpaid at the time of death.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994).

The veteran's first claim for special monthly compensation 
benefits was based on housebound status and was signed on May 
14, 1986.  The RO denied the veteran's claim in July 1986.  
The veteran's second claim for special monthly compensation 
benefits was based on the need for regular aid and attendance 
and was signed on June 27, 1996.  The veteran's claim was 
denied by the RO in February 1997.  His third claim for 
special monthly compensation benefits was based on the need 
for regular aid and attendance and was received December 23, 
1997.  

The veteran died on January [redacted], 1998.  Thus, for accrued 
benefits purposes, the pertinent period of two years runs to 
January [redacted], 1996.  Consideration is given to whether the 
medical evidence of record showed that the veteran required 
the regular aid and attendance of another person, and the 
date his claim for such benefits was received.  38 C.F.R. § 
3.401(a) (1999).  

However, the veteran died before the RO issued a rating 
decision on his third claim.  Thus, for the purpose of 
accrued benefits, the question is whether the veteran was 
entitled to special monthly compensation, based on his 
December 1997 claim and the evidence in the file at the date 
of his death.  For the reasons and bases set forth below, the 
Board finds that the medical evidence of record does not 
support such an award.

As for the need for aid and attendance, the criteria for 
determining that a veteran is so helpless as to be in need of 
regular aid and attendance and the criteria for being 
permanently bedridden are contained in 38 C.F.R. § 3.352(a).  
Where possible, determinations should be on the basis of 
permanently bedridden rather than for need of aid and 
attendance (except where 38 U.S.C.A. § 1114(r) is involved) 
to avoid reduction during hospitalization where aid and 
attendance is provided in kind.  38 C.F.R. § 3.350(b) (1999).

Determinations as to the need of aid and attendance must be 
based on the actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: the inability of the person to 
dress or undress himself and to keep himself clean and 
presentable; the inability of the person to feed himself 
through loss of coordination in the upper extremities or 
through extreme weakness; the inability to attend to the 
wants of nature; or incapacity, physical or mental, which 
requires care or assistance on a regular basis to protect a 
claimant from the hazards or dangers incident to his daily 
environment.  See 38 C.F.R. § 3.352(a) (1999).

Two aid and attendance examination reports are of record.  It 
is not contended, nor is it shown by the evidence in file at 
the date of the veteran's death, that he had anatomical loss 
or loss of use of both feet, or of one hand and one foot, or 
that he had blindness in both eyes.  Thus the provisions of 
38 U.S.C.A. § 1114(k)-(n) are not applicable.  

The question concerning the veteran's entitlement to special 
monthly compensation under 38 U.S.C.A. § 1114(l), and the 
appellant's claim for accrued benefits based thereupon, is 
whether the veteran was so helpless as to be in need of 
regular aid and attendance or permanently bedridden, as 
defined in 38 C.F.R. § 3.352(a).  The June 1996 aid and 
attendance examination report indicated that the veteran had 
polymyositis with extreme weakness of both lower extremities 
including: bilateral hip and thigh, bilateral knee and leg 
and bilateral ankle and foot.  The private physician wrote 
that the veteran was unable to stand or transfer without 
assistance but that he could walk short distances with 
assistance.  

The December 1997 aid and attendance examination report 
revealed that the veteran was bedridden and required 24-hour 
oxygen therapy and was housebound unless someone could drive 
him to his destination.  The examiner stated that the veteran 
had pulmonary fibrosis most likely due to polymyositis.  He 
indicated that the veteran's activity is severely limited due 
to hypoxia and shortness of breath.  The veteran required aid 
with dressing, shampooing, and bathing.  He could not get up 
unassisted and could not prepare his meals.  The veteran's 
visual acuity was not tested.  The diagnosis was hypoxia 
respiratory failure secondary to pulmonary fibrosis and 
polymyositis.  

The Board acknowledges that the evidence of record at the 
time of his death establishes that he was physically 
incapacitated, requiring care and assistance of another 
person on a regular basis.  However, although the evidence of 
record establishes that he had a single disability rated at 
100 percent, he did not have an additional service connected 
disability rated at 60 percent.  Although the Board accepts 
that the veteran was in need of regular aid and attendance as 
defined in 38 C.F.R. § 3.352(a) this was not due to his 
service connected psychiatric disability but rather to his 
unrelated physical disabilities.  Accordingly, the Board 
concludes that the evidence in the file at the date of the 
veteran's death does not support an award of accrued benefits 
based on the veteran's entitlement to special monthly 
compensation by reason of being in need of the regular aid 
and attendance of another person.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits pursuant to the provisions of 38 
U.S.C.A. § 1318 is denied.  

Accrued benefits on the basis of the veteran's entitlement to 
special monthly compensation by reason of being in need of 
the aid and attendance of another person is denied.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 

